Citation Nr: 1435777	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-41 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously remanded by the Board in June 2013 for further evidentiary development.

In a July 2013 written statement, the Veteran asserted that his knees hurt to the point he cannot do his profession as a construction mechanic any longer to make a living.  Therefore, the issue of entitlement to a TDIU is part and parcel of the determination of the initial ratings for the Veteran's service-connected left and right knee disabilities on appeal and is properly before the Board, as listed on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

In the July 2013 written statement, the Veteran requested to reopen his claim for anxiety.  The Board observes that the RO previously denied the Veteran's claim of service connection for panic disorder without agoraphobia in a May 2009 rating decision and his claim of service connection for posttraumatic stress disorder in a July 2011 rating decision.  The Veteran did not file a timely notice of disagreement to either of the rating decisions, and no new and material evidence was received within a year of their issuance.  Accordingly, the May 2009 and July 2011 rating decisions became final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 3.156(b) (2013).  As such, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability, to include anxiety, has been raised by the Veteran.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In June 2014, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran, through his representative, notified the Board that he was scheduled for a right knee surgery by Dr. Black at the Memorial Hospital at Gulfport and submitted some pre-operation documents.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Veteran also stated that the surgical results will be forwarded to the orthopedic department of Biloxi VA Medical Center (VAMC) after the surgery.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all records relating to the Veteran's right knee surgery, as well as any updated VA outpatient treatment records dated from March 2012 to the present.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Biloxi, Mississippi dated from March 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  After obtaining any necessary authorization from the Veteran for release of records, obtain the Veteran's records from Dr. Arthur Black at the Memorial Hospital at Gulfport, including the complete records relating to the Veteran's right knee arthroscopy in June 2014.  All attempts to obtain these records should be documented in the claims file.  If the VA is unsuccessful in obtaining any identified records, the Veteran and his representative should be so notified.  Two attempts must be made to obtain the private medical records identified, unless the first attempt reveals that a second attempt would be futile.  If records are identified, but not obtained, the RO should (1) inform the Veteran of the nature of the records; (2) describe the efforts made to obtain them, and (3) inform the Veteran that the claim will be adjudicated based on the evidence available but that if the records are later submitted or obtained, the claim may be re-adjudicated.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

